I concur in the judgment of reversal for the following additional reasons:
First, the defendant in error consented to the use of her resident telephone. In doing so, as between herself and the telephone company, she assumed responsibility for the fraud perpetrated upon her. Having made it possible for her licensee to incur the expense of the long distance call, by calling him to the telephone, she should not now be permitted to escape responsibility for the expense incurred. The telephone was in her custody and control. She was not required to consent to its use. It certainly is not unjust to require *Page 46 
a subscriber to protect the company from what would otherwise be a fraud upon it.
Further, this was a residence telephone, limited to the subscriber, her family, and servants. It is difficult to understand how she is entitled to damages, because by the loss of the telephone she was not permitted to further permit its misuse by those not entitled to the service permitted under a contract for residence use only. She testifies that roomers would not remain or take her rooms because she did not have a telephone, not a business telephone, but a residence telephone, which under her contract with the company they would have had no right to use.
She therefore claimed and received damages, first, because she consented to an improper use of the telephone under her control; and, second, because she was not permitted to further continue such misuse.
Judgment should be for the Cincinnati  Suburban Bell Telephone Company, plaintiff in error.